OPINION — AG — ** 62 Ohio St. 41.5 [62-41.5] WHICH READS, "* * * THE FUNCTION OF THE DIVISION OF CENTRAL ACCOUNTING AND REPORTING SHALL BE * * * (4) TO KEEP THE CENTRAL BUDGET AND PROPRIETARY ACCOUNTS OF THE STATE GOVERNMENT * * *", IN THE PERFORMANCE OF THIS RESPONSIBILITY, THIS OFFICE ACCOUNTS FOR THE STATE OF OKLAHOMA BUILDING BONDS SINKING FUND AS WELL AS OTHER FUNDS AND ACCOUNTS OF THE STATE. WHEN THIS FUND WAS CREATED, THE LEGISLATURE PROVIDED $2,600,000 OF THE CIGARETTE TAX WOULD BE DEPOSITED IN THE SINKING FUND FOR THE PAYMENT OF BONDS AND INTEREST OUTSTANDING. . . . . . SEE OPINION CITE: 62 Ohio St. 41.5 [62-41.5], 62 Ohio St. 57.1 [62-57.1], 62 Ohio St. 57.3 [62-57.3] 62 Ohio St. 57.4 [62-57.4], ARTICLE X, SECTION 31 (?)